[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT                FILED
                           ________________________    U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                             October 25, 2007
                                 No. 07-12273               THOMAS K. KAHN
                             Non-Argument Calendar              CLERK
                           ________________________

                       D. C. Docket No. 03-02783-CV-PT-M

STEVEN ALLAN FIKE,
individually,
ANDREA RAIFORD DOXTATOR,
individually and as mother and
next friend of April Gowen, a minor,


                                                           Plaintiffs-Appellants,

ARLENE RICHARDSON,
Administrator of the estate of
Billie Nadine Bigham,

                                                                       Plaintiff,

WILLIAM JERRY WESTBROOK,
Executor of the estate of Nadine Bigham,


                                                            Intervenor-Plaintiff-
                                                                     Appellant,

                                       versus
JOHN EARL PEACE, an individual,
D.G. TRUCKING COMPANY,
GENERAL SHALE CORPORATION,
a corporation,
a.k.a. General Shale Building Materials, GP,
a partnership composed of General Shale Building
Materials, Inc. and Wientzberger Bawotoff
Industries AG,


                                                            Defendants-Appellees.


                          ________________________

                  Appeals from the United States District Court
                     for the Northern District of Alabama
                        _________________________

                               (October 25, 2007)

Before BARKETT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      We find no reversible error in the district court’s grant of Summary

Judgment in favor of General Shale Products, LLC.

      AFFIRMED.




                                         2